Citation Nr: 1019225	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  05-40 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for pterygium of the 
right eye.

3.  Entitlement to a compensable rating for left ear hearing 
loss.

4.  Entitlement to a compensable rating for allergic 
rhinitis.

5.  Entitlement to a compensable rating for postoperative 
right foot injury.

6.  Entitlement to service connection for right ear hearing 
loss.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to March 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In February 2010 the Veteran wrote to VA and cancelled his 
request for a hearing before a Veterans Law Judge.

The hearing loss claims and the tinnitus claim are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension disability is characterized by 
diastolic pressures predominantly under 110 and by systolic 
pressures predominantly under 200.

2.  Right eye pterygium is manifested by no worse than a 
corrected visual acuity of 20/25 in the right eye.

3.  The Veteran does not have nasal polyps; and his nasal 
obstruction is less than 50 percent on both sides, and 
without complete obstruction of either side.

4.  The Veteran has no functional impairment residual of the 
in-service right foot injury and the surgical scar is not 
large, deep, nonlinear, painful or unstable.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2009).

2.  The criteria for compensable evaluation for right eye 
pterygium have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.75, 4.76a, 4.83, 4.83a, 4.84a, Diagnostic 
Codes 6034, 6061 to 6079 (in effect prior to December 10, 
2008).

3.  The criteria for a compensable rating for allergic 
rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97; Diagnostic Code 6522 (2009).

4.  The criteria for a compensable rating for postoperative 
right foot injury have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a; Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

In March 2005, prior to the rating decision on appeal, the RO 
sent the Veteran a letter which informed him about the 
information and evidence not of record that was necessary to 
substantiate his claims; informed the Veteran about the 
information and evidence VA would seek to provide, and 
informed the Veteran about the information and evidence he 
was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In May 2008 the Veteran was sent a letter informing him of 
the specific requirements for the assignment of increased 
ratings for disabilities for which the Veteran currently is 
seeking increased ratings in compliance with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Although this case has 
been vacated by Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir . 2009), all statutory and regulatory notice 
requirements have been satisfied and providing more notice 
than is legally necessary was not misleading or legally 
erroneous.  Because the Veteran had not been prejudiced, the 
providing of more notice than legally necessary is harmless 
error and there is no need to issue a corrective notice.

Because this decision denies the Veteran's claims for 
increased ratings no effective dates will be assigned, and 
any lack of notice with respect to informing the Veteran of 
the type of evidence necessary to establish effective dates, 
as discussed by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), is non prejudicial to the Veteran.

As to the duty to assist, the Veteran's service treatment 
records, VA treatment records, and private medical records 
have been obtained and the Veteran has been provided VA 
medical examinations.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the Veteran.  The Board therefore determines that VA has 
made reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Hypertension

The Veteran's was originally granted service connection and a 
10 percent rating for hypertension effective from April 1978.  
The Veteran submitted his claim for a rating in excess of 10 
percent in February 2005.  The Veteran's hypertension is 
rated as 10 percent disabling under DC 7101.  A 10 percent 
rating under DC 7101 contemplates hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
manifested by diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; history 
of diastolic pressure predominantly 100 or more requiring 
continuous medication for control.  A 20 percent rating is 
warranted for hypertensive vascular disease manifested by 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 
7101.

A June 2004 private hospital discharge summary indicates that 
the Veteran's blood pressure was 130/88.

On VA examination in April 2005 the Veteran's blood pressure 
was measured to be 150/90, 150/92 and 148/90.  The diagnosis 
was essential hypertension requiring multiple drugs for 
adequate control.  The examiner noted that there was no 
history of, or findings of, significant complications of the 
Veteran's hypertension.  

The Veteran submitted private records showing numerous blood 
pressure readings between September 2007 and November 2007, 
and from February 2008 to May 2008.  None of these readings 
show a diastolic pressure higher than 100, or a systolic 
pressure higher than 170.

A VA examination in June 2008 includes a diagnosis of 
hypertension controlled with multiple medications.  The 
Veteran's blood pressure was measured at 135/67, 140/66 and 
138/62.

A review of the medical evidence of record dated from 
February 2004 onward, including many more records than those 
described above, reveal no readings showing a diastolic 
pressure higher than 100, or a systolic pressure higher than 
170.  Because the Veteran has not been shown to have 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim.  Because the Veteran has not been shown to 
meet the requirements for a rating in excess of 10 percent 
for hypertension during the time period under consideration, 
staged ratings are not for assignment.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

C.  Pterygium

The Veteran's was originally granted service connection and a 
noncompensable rating for right eye pterygium effective from 
April 1978.  The Veteran's right eye pterygium is rated as 
zero percent disabling under DC 6034.

As an initial matter, the Board recognizes that the 
regulations pertaining to rating eye disabilities was amended 
in November 2008.  73 Fed. Reg. 66,543-54 (Nov. 10, 2008).  
This new rating criteria is effective December 10, 2008, and 
applies to "all applications for benefits received by VA on 
or after December 10, 2008."  Id. at 66,544.  In the present 
case, the Veteran's claim for an increased rating for his 
right eye pterygium was received by VA in February 2005; as 
such, the regulatory change is not applicable.

According to 38 C.F.R. § 4.84a, DC 6034, pterygium is to be 
rated for loss of vision, if any.  The severity of visual 
acuity loss is determined by applying the criteria set forth 
at 38 C.F.R. § 4.84a.  Under these criteria, impairment of 
central visual acuity is evaluated from noncompensable to 100 
percent based on the degree of the resulting impairment of 
visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75.  The percentage evaluation will 
be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.  A compensable disability rating of 
10 percent is warranted for impairment of central visual 
acuity in the following situations: (1) when vision in one 
eye is correctable to 20/50 and vision in the other eye is 
correctable to 20/40; (2) when vision in both eyes is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078 and 6079.

On VA examination in April 2005, the Veteran complained the 
he had an eyelash which occasionally cut into the cornea of 
his right eye.  He also reported intermittent blurred vision 
in both eyes.  The Veteran stated that he used artificial 
tears during the day and at bedtime.  The lashes on the upper 
lid were curled under and touching the cornea of the right 
eye.  There were bilateral 1mm pterygiums on each eye.  The 
Veteran's uncorrected right eye near visual acuity was 20/40 
and uncorrected distance visual acuity was 20/25.  The 
Veteran's corrected right eye near visual acuity was 20/25 
and corrected distance visual acuity was 20/25.  The 
diagnoses were floppy lid syndrome, very early cataracts, 
status post multiple lid surgeries, chronic blepharitis, and 
trichiasis of the right upper lid.  

When examined by VA in June 2008, the Veteran complained of 
dry eyes.  He also reported intermittent blurred vision in 
both eyes.  The Veteran used artifical tears for comfort.  
The Veteran's uncorrected right eye near visual acuity was 
20/50 and uncorrected distance visual acuity was 20/40.  The 
Veteran's corrected right eye near visual acuity was 20/25 
and corrected distance visual acuity was 20/25.  The 
diagnoses were diabetes mellitus without diabetic 
retinopathy, incipient cataracts due to age, and 1mm 
pterygium of the left eye.

In this case the Veteran's right eye distance corrected 
vision has been no worse than 20/25.  Consequently, the Board 
finds that at no time during the appeal period has the 
Veteran's right eye pterygium been more disabling than as 
reflected by the noncompensable evaluation currently 
assigned.  See Hart.  Accordingly, there is no basis for the 
assignment of a compensable rating for right eye pterygium.

D.  Allergic Rhinitis

The Veteran's was granted service connection and a 
noncompensable rating for allergic rhinitis effective from 
April 1978.  The Veteran submitted his claim for an increased 
rating in February 2005.  The Veteran's allergic rhinitis is 
rated under DC 6522.  Allergic rhinitis is rated at 10 
percent where the disorder is present without polyps, but 
with greater than 50-percent obstruction of nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
evaluation is warranted for the disorder with polyps.  38 
C.F.R. § 4.97, DC 6522.

On VA examination in April 2005 the Veteran reported that he 
had recurrent nasal obstruction, primarily at night.  The 
Veteran stated that he had sleep apnea.  Examination of the 
nose revealed minimal swelling involving the middle and 
inferior turbinates.  There was no mucopus present in the 
nose or nasopharynx.  The diagnoses included allergic 
rhinitis by history.

When examined in June 2008, the Veteran stated that he had 
sinus congestion every morning after sleeping with the C-PAP 
machine overnight.  He stated that he had to use Flunisolide 
spray to "open myself up in the mornings."  The Veteran had 
had deviated septum surgical repair and uvulectomy operation, 
and that procedure had helped breathing though the nose.  The 
examiner reported that there was no history of neoplasm in 
any of the work-ups or treatments for allergic rhinitis.  
Examination revealed the septum to be midline and uvula 
absent in the posterior pharynx.  The oropharynx was 
otherwise clear.  No significant sinus tenderness was noted 
and no exudative changes or purulent drainage were noted.  

None of the post service medical evidence reveals that the 
Veteran has ever had nasal polyps.  The medical records also 
fail to show that the Veteran has complete nasal obstruction 
on either side, or that he has nasal obstruction of more than 
50 percent on both sides.  The Veteran has not met the 
criteria for a compensable rating during any portion of the 
time period under consideration.  Accordingly, an increased 
rating is not warranted.  See Hart.


E.  Right Foot Injury

The Veteran was granted service connection and a 
noncompensable rating for postoperative residuals of a right 
foot injury effective from April 1978.  The Veteran's 
September 1977 retirement examination notes that a bone chip 
was surgically removed from the right middle toe in 1960, NCD 
(not considered disabling).  

The Veteran's right foot disability is rated under DC 5284.  
DC 5284 provides for a 30 percent rating for severe foot 
disability, an 20 percent rating for moderately severe foot 
disability, and a 10 percent rating for moderate foot 
disability  38 C.F.R. § 4.71a, DC 5284.

On VA examination in April 2005, the Veteran stated that he 
injured his right foot when he jumped off a truck during 
service.  He reported that in 1960 a bone chip was removed 
from the right third or fourth metatarsophalangeal joint.  
The Veteran reported pain in the right foot where the bone 
chip was removed.  On the dorsum of the right foot, between 
the third and fourth toes, there was a healthy, slender, 
vertical scar, measuring 2.2cm by 1mm.  Underneath the scar 
the Veteran had some tenderness.  The examiner's impression 
included status post excision of bone chip from the right 
fourth metatarsophalangeal joint.  The examiner noted that 
there were no symptoms, abnormal findings , and no disability 
related to the scar.  He further indicated that the Veteran 
had plantar fasciitis of both feet, absent transverse arches 
of both feet, and pain and tenderness underneath the right 
third and fourth metatarsal heads which were unrelated to the 
Veteran's service-connected right foot disability.

When examined in June 2008 the Veteran had a faded three 
centimeter scar between the distal third and fourth 
metatarsal bones.  There was no tenderness or fixation.  He 
had hammertoes of second, third, fourth, and fifth toes.  He 
had no tenderness on palpation of the metatarsal bones, and 
there was no enlargement of the metacarpophalangeal joints.  
The impression was healed fracture of the distal third 
metatarsal of the right foot and hammertoes of the second, 
third, fourth, and fifth toes of the right foot.  

The medical evidence of record, including the VA examination 
reports indicate that the Veteran has no current right foot 
impairment residual of the bone chip injury and surgical 
removal during service.  The Veteran does not have a moderate 
foot disability resulting from the service-connected right 
foot injury and is thus not entitled to a compensable rating 
under DC 5284.  

The Board recognizes that the Veteran does have a scar 
residual of the right foot surgical removal of the bone chip.  
The scar, however, is not deep, nonlinear, unstable, painful, 
of a size of 929 square centimeters or greater, or result in 
any functional impairment.  Consequently, the Veteran is not 
entitled to a separate compensable rating due to the scar.  
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2009).  

The Veteran has not met the criteria for a compensable rating 
for his postoperative right foot injury during any portion of 
the time period under consideration.  Accordingly, a 
compensable rating is not warranted.  See Hart.

F.  Extraschedular Considerations

The Board has considered whether referral for an 
extraschedular rating is appropriate.  In this case there is 
no evidence that the rating criteria are inadequate to 
evaluate the disabilities on appeal.  There is no evidence 
that the claimed disabilities, alone, cause marked 
interference with employment (beyond that contemplated in the 
evaluation assigned) or necessitate frequent periods of 
hospitalization.  Accordingly, the Veteran's claims do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A rating in excess of 10 percent for hypertension is denied.

A compensable rating for pterygium of the right eye is 
denied.

A compensable rating for allergic rhinitis is denied.

A compensable rating for postoperative right foot injury is 
denied.


REMAND

The August 2005 rating decision on appeal states that the 
Veteran was denied service connection for right ear hearing 
loss by an unappealed (final) April 1993 rating decision.  
The Board notes that an October 1978 rating decision granted 
the Veteran service connection for hearing loss.  This seems 
to be a grant of service connection for bilateral hearing 
loss.  The RO should review the October 1978 rating decision 
and reconsider the right ear hearing loss issue.

The Board notes that the Veteran's claim for an increased 
rating for left ear hearing loss is inextricably intertwined 
with the right ear claim.  Accordingly, adjudication of the 
increased rating for hearing loss claim must be deferred 
pending RO clarification of the right ear hearing loss issue.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).

The Board notes that the Veteran did not appeal a September 
1999 rating decision that denied service connection for 
tinnitus and that decision is now final.  With respect to the 
current issue of whether new and material evidence has been 
presented to reopen a claim for service connection for 
tinnitus, the Veteran has not been provided the notice 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
order to satisfy the legislative intent underlying The 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The duty to assist notice which was previously 
provided in this case does not meet these requirements.  

The Veteran's most recent VA treatment records should be 
obtained and associated with the Veteran's claims files.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the 
Veteran that a September 1999 rating 
decision denied the claims for service 
connection for tinnitus, and that the 
evidence which would be necessary to 
establish service connection would be 
evidence of a nexus between current 
tinnitus and service.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
Veteran should be provided with notice of 
the elements necessary to establish the 
underlying claim of entitlement to service 
connection.

2.  Request copies of all of the Veteran's 
VA treatment records dated from January 
2009 to present.

3.  Review the October 1978 rating 
decision and make a determination as to 
whether the Veteran already has service 
connection in effect for right ear hearing 
loss.  

4.  Afford the Veteran a VA audiological 
examination.  The examiner should discuss 
the effect of the Veteran's hearing loss 
disability on his occupational functioning 
and daily activities

5.  Upon completion of the above requested 
development, reconsider the Veteran's 
claims.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


